Per Curiam.

By the practice of the Supreme Court, double pleas must be signed by counsel, and those filed by the defendant, are irregular for the want of such signature. The court, in the exercise of its discretion, may, however, set such defaults aside, and will generally do so upon proper cause shown. If these pleas are interposed for delay merely, they are not entitled to favor, and that they are so, the court are compelled to infer, from the fact, that the defendant’s counsel refuses to accept the terms proffered by the plaintiff, and file an affidavit of merits. If he is not willing to give this test of the sincerity of his defence, the court will not interpose to correct an irregularity, for his benefit.

Motion denied, with costs.

[E. Curtis, Att'y for the plff. W. Mulock, Att'y for the deft.]